Order                                                                                         Michigan Supreme Court
                                                                                                    Lansing, Michigan

  September 6, 2013                                                                                     Robert P. Young, Jr.,
                                                                                                                  Chief Justice

  147250                                                                                                Michael F. Cavanagh
                                                                                                        Stephen J. Markman
                                                                                                            Mary Beth Kelly
                                                                                                             Brian K. Zahra
                                                                                                     Bridget M. McCormack
  CHRISTINE G. YEARRY,                                                                                     David F. Viviano,
            Plaintiff-Appellee,                                                                                        Justices

  v                                                                  SC: 147250
                                                                     COA: 305563
                                                                     WCAC: 10-000124
  SUMMIT POLYMERS, INC.,
           Defendant-Appellant.

  _________________________________________/

         On order of the Chief Justice, the stipulation signed by counsel for the parties
  agreeing to the dismissal of this application for leave to appeal is considered, and the
  application for leave to appeal is DISMISSED with prejudice and without costs.




                            I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                      foregoing is a true and complete copy of the order entered at the direction of the Court.
                            September 6, 2013
           t0903
                                                                                Clerk